Conaway, J.,
(dissenting.) For reasons given on first hearing, 1 cannot concur in the majority opinion. The Pennsylvania case is not in point. Several provisions of our constitution affect the decision which are not in the Pennsylvania constitution. Inter alia, it is “otherwise provided” in our constitution that within certain specified limits the salaries of county officers shall be “fixed by law” according to the assessed valuation of the counties. This is a plain grant of legislative authority, as well as a plain specification of a legislative duty, to so “fix” the salaries of county officers. The performance of this duty should not be defeated by construction. Other constitutional provisions have been discussed. I will not reiterate.